Citation Nr: 1537336	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an effective date prior to June 5, 2013 for the award of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2013 and January 2014 rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for peripheral vestibular disorder has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Since the award of service connection, the audiological evaluations reflect that the Veteran's bilateral hearing loss has manifested in no worse than level III hearing impairment in either ear.

2.  The Veteran's January 28, 2010 claim of service connection for "hearing loss" is construed to encompass the Veteran's diagnosed tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an effective date of January 28, 2010, but no earlier, for the award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal of both issues arises from a disagreement with the initially assigned disability rating and effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in May 2010 and June 2013.  The examinations are sufficient evidence for deciding the hearing loss rating claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the hearing disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  Additionally, all relevant evidence has been obtained for the tinnitus effective date issue, which turns on when a claim was filed.  Thus, VA's duty to assist has been met.


II.  Increased Rating

A.  Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Evaluating Hearing Impairment

The Veteran's service-connected bilateral hearing loss is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  He seeks an initial compensable rating.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal hearing acuity, through level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either Table VI, as described above, or Table VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The Table that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into Table VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

C.  Analysis

For the reasons that follow, the Board finds that the Veteran's service-connected bilateral hearing loss approximates the criteria corresponding to a noncompensable rating pursuant to DC 6100.  A compensable rating is not warranted at any point since the award of service connection.

There are four audiology evaluations of record, two of which were conducted by private audiologists and two that were conducted by VA audiologists.

In February 2010, the Veteran underwent a private audiology examination that recorded puretone thresholds (in decibels) and speech discrimination scores as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
10
50
80
36.25
90
LEFT
0
5
50
65
30
86

Although the type of speech discrimination test was not listed, the Board will presume the test was the Maryland CNC for the purposes of this analysis as it will not change the result.

In May 2010, the Veteran underwent a VA audiology examination that recorded puretone thresholds (in decibels) and speech discrimination scores as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
40
65
90
58
96
LEFT
35
55
70
85
61
96

In September 2010, the Veteran underwent another private audiology examination that recorded puretone thresholds (in decibels) and speech discrimination scores as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
0
5
50
75
32.5
96
LEFT
0
0
35
70
26.25
100

Similar to the previous private audiogram, although the type of speech discrimination test was not listed, the Board will presume the test was the Maryland CNC for the purposes of this analysis as it will not change the result.

In June 2013, the Veteran underwent his most recent VA audiology examination that recorded puretone thresholds (in decibels) and speech discrimination scores as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
25
65
85
45
88
LEFT
0
5
65
75
36.25
92

In reviewing these examination results, the Board finds that the Veteran's bilateral hearing loss does not approximate the criteria for a compensable rating pursuant to DC 6100.  Even if the Board were to evaluate the Veteran's hearing loss based on the most severe puretone threshold scores (58 decibels in the right ear and 61 decibels in the left ear, found in the May 2010 examination) and the most severe speech discrimination scores (88 in the right ear and 86 in the left ear, found in the February 2010 and June 2013 examinations); applying these results to Table VI would yield a finding of level III hearing impairment in both ears, which would correspond to a noncompensable rating pursuant to Table VII.  Accordingly, the Board finds that the Veteran's bilateral hearing loss approximates the criteria for a noncompensable rating pursuant to DC 6100.

The Board acknowledges that if the May 2010 VA examination results were applied to Table VIA, then a compensable rating would be warranted; however, Table VIA is not for application because there has been no indication that the speech discrimination tests were not appropriate because of language difficulties, inconsistent scoring, etc., or that there exists an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

The Board has also considered the functional effects of the Veteran's hearing impairment.  He has reported to being unable to hear in crowded environments, hear voices on television and at his job, and he has also reported experiencing dizziness, staggering, and ringing.  See February and September 2010 private audiology examinations.  While the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its schedular determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Such functional effects are potentially relevant in an analysis of entitlement to an extraschedular rating pursuant to section 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board has considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).  The Veteran has reported functional effects, including during VA examination, such as difficulty hearing in crowds, hearing in the workplace, hearing the television.  These functional effects are contemplated by the rating schedule and are not considered exceptional in nature as they are predicated on hearing problems.  The Veteran has also indicated that he experiences ringing in his ear; however, this symptom is already contemplated by his separate rating for tinnitus and thus should not be considered in the evaluation of hearing loss.  See 38 C.F.R. § 4.14.  Lastly, the Veteran has also reported symptoms of dizziness and staggering but they appear to be related to peripheral vestibular disorder, the claim for which the Board has referred to the AOJ for adjudication. 

Thus, the Board finds that the Veteran's symptoms and functional effects are accurately reflected by the schedular criteria.  Without sufficient evidence indicating that the Veteran's disability picture is not contemplated by the rating schedule, referral for an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In conclusion, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss; there is no doubt to be resolved; a compensable rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.86, DC 6100.

III.  Effective Date

The Veteran also seeks an effective date prior to June 5, 2013 for the award of service connection for tinnitus.  

Generally, the effective date for service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  

It is well settled, though, that a single claim can encompass more than one condition.  See 38 C.F.R. § 3.159(a)(3); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Claimants who do not possess special medical expertise may identify symptoms that they observe, but they are generally not competent to provide a diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Thus, they sometimes are unable to narrow the breadth of their own claims.  See Clemons, 23 Vet. App. at 5 (citing Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).)  "Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant, and the evidence developed in processing that claim."  Clemons, 23 Vet. App. at 5.

For the reasons that follow, the Board finds that an earlier effective date of January 28, 2010 is warranted for the award of service connection for tinnitus.

In this case, the Veteran filed submitted an application for compensation benefits, which included a claim for "hearing loss" in January 2010.  He underwent a VA audiological examination in May 2010.  During the examination, the Veteran reported experiencing ringing in his ears and, in addition to diagnosing sensorineural hearing loss, the examiner also diagnosed tinnitus.  Nonetheless, the RO construed this claim to be for the single disability of "hearing loss," and did not consider that it may encompass multiple conditions relating to hearing impairment.  

The Board, instead, finds that the nature of the conditions the Veteran suffered from when filing the claim was broader in scope.  The Board applies a sympathetic reading to this pro se Veteran's pleading and finds that his January 28, 2010 claim for hearing loss did also include a claim for tinnitus.  See Clemons, 23 Vet. App. at 1.  Moreover, Veteran has reported experiencing hearing impairment since service.  Accordingly, the Board will resolve reasonable doubt in his favor and find that entitlement to tinnitus arose prior to the date he filed his claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, pursuant to section 3.400(b)(2)(i), the Board finds that the effective date of service connection for tinnitus should be the date that the RO received his claim-January 28, 2010.

Although this earlier effective date is warranted, the Board finds that an even earlier effective date for the award of service connection for tinnitus is not warranted.  First, the Veteran stated that his claim was dated January 27, 2010.  While this is the case, this claim was received by the RO the next day according to the date stamp of January 28, 2010.  The date of receipt of claim is controlling, so January 28, 2010 is the proper date.  Second, there is no earlier claim of service connection for hearing loss/tinnitus in the record.  Although there is earlier correspondence, even dating to the early 1970s, the correspondence pertains to other matters such as education benefits.  No compensation claim is of record prior to the January 28, 2010 claim.  Thus, the preponderance of the evidence is against an even earlier effective date than January 28, 2010.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An effective date of January 28, 2010, but no earlier, for the award of service connection for tinnitus is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


